DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020 & 12/21/2021 comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claim(s) 3, 5, 8, 14 & 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claim(s) 3, 5, 8, 14 & 17, the above-mentioned claims contains the phrase “and/or”, which renders the claim indefinite. In addition, It is unclear whether the phrase “and/or” and is intended to make the claim encompass one or both of the conjoined limitations. Appropriate action is required. 


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Allowable Subject Matter
Claim(s) 9-17  & 20-21 is/are allowed
Claim(s) 3-5, 7-8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6 & 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over HWANG et al. (US 2020/0228946 A1), and further in view of JUNG et al. (US 2019/0037592 A1). 
Re Claim 1 & 6, HWANG teaches a method for communicating in an Intelligent Transport System, ITS, comprising ITS stations, the method comprising the following steps at a receiving ITS station of a Vulnerable Road User, VRU: 
sending, using a first transmission scheme, a first VRU Awareness Message, VAM, to the originating ITS station, the first VAM describing the VRU associated with the receiving ITS station; (HWANG; FIG. 1-3; ¶ [0047], [0072]-[0074]; The embodiment(s) detail the sending of cooperative awareness messages, to various ITS stations. The awareness message detail information of road users.) 
receiving a Collective Perception Message, CPM, from an originating ITS station, the CPM characterizing a plurality of Vulnerable Road Users; (HWANG; FIG. 1-3; ¶ [0047], [0076]-[0104]; The sending of CPMs from ITS stations that are associated with road users.) 
determining whether the VRU associated with the receiving ITS station is characterized within the received CPM; and (HWANG; FIG. 1-3; ¶ [0076]-[0105]; The system details the attributes of road users in the transmissions of CPMs.) 
HWANG does not explicitly suggest if so, sending, using a second transmission scheme different from the first transmission scheme, a second VAM to the originating ITS station; otherwise, sending a second VAM to the originating ITS station using the first transmission scheme.
JUNG teaches if so, sending, using a second transmission scheme different from the first transmission scheme, a second VAM to the originating ITS station; (JUNG; FIG. 1, 3, 15-17; ¶ [0097]-[0100], [0108], [0113]-[0136]; The embodiment(s) detail sending of awareness messages in a ITS system using various modes of transmission.) 
otherwise, sending a second VAM to the originating ITS station using the first transmission scheme. (JUNG; FIG. 1, 3, 15-17; ¶ [0097]-[0100], [0108], [0113]-[0136]; The embodiment(s) detail sending of awareness messages in a ITS system using various modes of transmission.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HWANG in view of JUNG to use multiple transmission means for the reasons of using various transmission links and methods for sending data. (JUNG Abstract & Summary). 

Re Claim 2, HWANG-JUNG discloses the method of Claim 1, wherein the second transmission scheme differs from the first transmission scheme by the frequency band used to send the VAM, or by the transmission technology used to send the VAM or by the value of a timer upon expiry of which sending a VAM is performed. (JUNG; FIG. 1; ¶ [0276]; The embodiment(s) detail various transmission frequencies.) 

Re Claim 18-19, HWANG-JUNG discloses an Intelligent Transport System, ITS, station in an ITS comprising at least one microprocessor configured for carrying out the  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MUECK et al. 					(US 2019/0051151 A1) 
A control device of a vehicle control system is described comprising a receiver configured to receive traffic environment information, a processor configured to determine a reliability for the traffic environment information and a controller configured to generate a command signal for a vehicle based on the traffic environment information and the reliability.
BARRETT et al. 					(US 2019/0312738 A1) 
A method at a network element for processing a first message destined for an intelligent transportation system station, the method including receiving from a sending entity, or generating, the first message at the network element; based on a source or contents of the first message, performing one of: discarding the first message; or modifying the first message to provide an indication to the intelligent transportation system station of checks the intelligent transportation system does not need to perform, thereby creating a second message; and forwarding the second message to the intelligent transportation system station.
CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2457